Citation Nr: 1004545	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The Veteran had active military service from August 1942 to 
July 1946.  He died in September 2003.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for the cause of 
the Veteran's death.  The appellant requested a Board 
hearing on her VA-Form 9 but later withdrew this request in 
June 2007.

The Board denied this claim in December 2007.  The appellant 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court) and a Joint Motion for Remand 
was filed in March 2009.  The Court granted the joint motion 
in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The death certificate shows that the Veteran died at 
Saddleback Memorial Hospital and that an autopsy was 
performed.  In November 2003, the RO asked the appellant to 
identify relevant records to substantiate her service 
connection claim for the cause of the Veteran's death 
including, specifically, any autopsy records.  The appellant 
did not identify any autopsy records or sign any 
authorization for VA to obtain records from Saddleback 
Hospital.  Nonetheless, pursuant to the Court's remand, the 
appellant is to be given another opportunity to provide VA 
with the necessary authorization to obtain relevant 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to sign the proper 
release forms for VA to obtain an autopsy 
report from Saddleback Memorial Medical 
Center at 24451 Health Center Drive, 
Laguna Hills, California.

2.  Any additional development deemed 
necessary should be conducted.  If the 
benefit sought on appeal remains denied, 
issue the appellant and her representative 
a supplemental statement of the case and 
allow for a reasonable period to respond.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


